                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN WILLIAMS,                  :              Civil No. 1:15-cv-0975
                                 :
                     Plaintiff,  :
                                 :
           v.                    :
                                 :
PA DEPARTMENT OF                 :
CORRECTIONS, et al.,             :
                                 :
                     Defendants. :              Judge Sylvia H. Rambo

                                     ORDER
      Before the court is a Report and Recommendation of the magistrate judge

(Doc. 76) in which she recommends that the court dismiss Williams’s amended

complaint both because it is essentially identical to Williams’s original complaint

and because it suffers from the same defects that caused the court to dismiss the

original complaint. To date, no objections have been filed.

      In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied

that the report and recommendation contains no clear error, and will therefore adopt
the recommendation to dismiss the amended complaint and close the case.

Accordingly, IT IS HEREBY ORDERED as follows:

      1. The Report and Recommendation (Doc. 76) is ADOPTED.

      2. The motion to dismiss the amended complaint (Doc. 66) is GRANTED.

      3. The amended complaint (Doc. 65) is DISMISSED in its entirety.

      4. The Clerk of Court is directed to close this case.

      5. A certificate of appealability shall not issue as any appeal taken from this
         order is deemed both frivolous and not in good faith.


                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: June 6, 2019
